Title: To George Washington from Henry Lee, 28 November 1790
From: Lee, Henry
To: Washington, George



My dear sir:
Richmond—28th [November] 1790

As one who asks no employment but will accept of it, if public considerations should make his service proper do I now address You.
We have heard of a defeat of the Western Army & popular clamour is loud.
If the events of war should render a change in the command of your troops necessary, & you should consider me equal to the charge, such is my miserable condition from the vicissitude attendant on mortals, that I should esteem it a happiness to be called to military service. I have the honor to be with unalterable affection & respect your most obt ser.

Henry Lee

